
	

114 S1742 IS: Rural Postal Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1742
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Ms. Heitkamp (for herself, Mr. Tester, Mrs. McCaskill, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve the provision of postal services to rural areas of the United States.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Rural Postal Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Maintenance of delivery service standards. Sec. 4. Preservation of 6-day delivery. Sec. 5. Protection of rural post offices. Sec. 6. Protection of workforce rights. Sec. 7. Alternative Means of Transportation contracts. Sec. 8. Rural Postal Service Advisory Commission. Sec. 9. Equipping delivery vehicles for rural areas. Sec. 10. Wi-Fi in rural post offices. Sec. 11. Protection of door and curbside delivery.  2.DefinitionsIn this Act, the following definitions shall apply:
 (1)CommissionThe term Commission means the Postal Regulatory Commission.
 (2)Postal ServiceThe term Postal Service means the United States Postal Service.
			3.Maintenance of delivery service standards
			(a)Preserving mail processing capacity; review of discontinuances, closings, and consolidations
 (1)Moratorium on closing or consolidating postal facilitiesDuring the 2-year period beginning on the date of enactment of this Act, the Postal Service may not close or consolidate any postal facility (as defined in section 404(f) of title 39, United States Code, as added by this subsection).
 (2)Procedures for closing or consolidation of postal facilitiesSection 404 of title 39, United States Code, is amended by adding at the end the following:  (f)Closing or consolidation of certain postal facilities (1)DefinitionIn this subsection, the term postal facility means a processing and distribution center, processing and distribution facility, network distribution center, or other facility that is operated by the Postal Service, the primary function of which is to sort and process mail.
							(2)Area mail processing studies
 (A)ApplicabilityIn this paragraph— (i)the term area mail processing study means an area mail processing feasibility study described in section 2–1 of Handbook PO–408 of the Postal Service, entitled Area Mail Processing Guidelines, as in effect on October 1, 2013;
 (ii)the term closing, with respect to a covered postal facility, means the transfer of all incoming and outgoing mail sortation and processing operations of the covered postal facility to a different covered postal facility;
 (iii)the term consolidate, with respect to a covered postal facility, means the transfer of either all incoming or all outgoing mail sortation and processing operations of the covered postal facility to a different covered postal facility; and
 (iv)the term covered postal facility means a postal facility, the primary function of which is to sort and process first-class mail originating or designating within a defined geographic area.
 (B)New area mail processing studiesBefore making a determination under subsection (a)(3) as to the necessity for the closing or consolidation of a covered postal facility, the Postal Service shall—
 (i)conduct an area mail processing study relating to the covered postal facility that includes consideration of a plan to reduce the capacity of the covered postal facility without closing the covered postal facility; and
 (ii)upon completing the study under clause (i)— (I)publish the results of the study on the website of the Postal Service; and
 (II)publish a notice that the study is complete and the results of the study are available to the public, including on the website of the Postal Service.
										(C)Completed or ongoing area mail processing studies
 (i)In generalIn the case of a covered postal facility described in clause (ii), the Postal Service shall— (I)consider a plan to reduce the capacity of the covered postal facility without closing the covered postal facility; and
 (II)publish the results of the consideration under subclause (I) with or as an amendment to the area mail processing study relating to the covered postal facility.
 (ii)Postal facilitiesA covered postal facility described in this clause is a covered postal facility— (I)for which, as of the date of enactment of this subsection, an area mail processing study—
 (aa)has been completed but does not include a plan to reduce the capacity of the covered postal facility without closing the covered postal facility; or
 (bb)is in progress; and (II)which, as of the date of enactment of this subsection, has not been closed or consolidated.
 (3)Notice, public comment, and public hearingIf the Postal Service makes a determination under subsection (a)(3) to close or consolidate a postal facility, the Postal Service shall—
 (A)provide notice of the determination to— (i)Congress; and
 (ii)the Postal Regulatory Commission; (B)provide adequate public notice of the intention of the Postal Service to close or consolidate the postal facility;
 (C)ensure that interested persons have an opportunity to submit public comments during a 45-day period after the Postal Service provides the notice of intention under subparagraph (B);
 (D)before the 45-day period described in subparagraph (C), provide public notice of the opportunity under subparagraph (C) to submit public comments during that period by—
 (i)publication on the website of the Postal Service; (ii)posting at the affected postal facility; and
 (iii)publicizing the date and location of the public community meeting under subparagraph (E); and (E)during the 45-day period described in subparagraph (C), conduct a public meeting that provides an opportunity for comments to be submitted verbally or in writing.
 (4)Further considerationsThe Postal Service, in making a determination under subsection (a)(3) to close or consolidate a postal facility, shall consider—
 (A)the views presented by interested persons under paragraph (3); (B)the effect of the closing or consolidation on the affected community, including the impact the closing or consolidation may have on a State, region, or locality;
 (C)the effect of the closing or consolidation on the travel times and distances for affected customers to access services under the proposed closing or consolidation;
 (D)the effect of the closing or consolidation on delivery times for all classes of mail and packages; (E)any characteristics of certain geographical areas, such as remoteness, broadband internet availability with a lower rates of access than the average rate of access in other geographical areas of the United States, and weather-related obstacles, that may result in the closing or consolidation having a unique effect;
 (F)the effect of the closing or consolidation on small businesses in the area, including shipping and communications with customers and suppliers and the corresponding impact on revenues, operations, and growth;
 (G)the extent to which significant changes in delivery service resulting from the closure or consolidation of the postal facility would affect the ability of individuals and businesses in the region served by the postal facility to participate in the national economy;
 (H)the ability of the Postal Service to maintain a safe working environment at each postal facility that, as a result of the closing or consolidation, would process the mail that had been processed by the closed or consolidated postal facility, including by examining—
 (i)the capacity of each affected postal facility to process a greater volume of mail; (ii)the ability of the workforce at each affected postal facility to handle a larger workload; and
 (iii)whether the Postal Service would need to hire additional employees at affected postal facilities to process the increased volume of mail;
 (I)the extent to which the Postal Service can take action to mitigate significant negative impacts identified through the considerations under this paragraph; and
 (J)any other factor the Postal Service determines is necessary. (5)Notice of final determination; justification statementIf the Postal Service determines to close or consolidate a postal facility, the Postal Service shall post on the website of the Postal Service—
 (A)notice of the final determination to close or consolidate the postal facility; and (B)a closing or consolidation justification statement that includes—
 (i)a response to the public comments received with respect to the considerations described under paragraph (4);
 (ii)a description of the considerations made by the Postal Service under paragraph (4); and (iii)the actions that the Postal Service will take to mitigate any significant negative effects identified under paragraph (4).
									(6)Closing or consolidation of postal facilities
 (A)In generalNot earlier than 15 days after the date on which the Postal Service posts notice of a final determination and a justification statement under paragraph (5) with respect to a postal facility, the Postal Service may close or consolidate the postal facility.
 (B)Alternative intake of mailIf the Postal Service closes or consolidates a postal facility under subparagraph (A), the Postal Service shall make reasonable efforts to ensure continued mail receipt from customers of the closed or consolidated postal facility at the same location or at another appropriate location in close geographic proximity to the closed or consolidated postal facility.
 (7)Protection of certain informationNothing in this subsection shall be construed to require the Postal Service to disclose any— (A)proprietary data;
 (B)information relating to the security of a postal facility; or (C)information that is exempt from disclosure under section 552 of title 5.
								(8)Postal Regulatory Commission appeals
 (A)Right to appealA determination of the Postal Service to close or consolidate any postal facility may be appealed by any person served by the postal facility to the Postal Regulatory Commission not later than 30 days after the date on which the determination is posted on the Postal Service website under paragraph (5).
 (B)Review based on recordThe Commission shall review a determination appealed under this paragraph on the basis of the record before the Postal Service in the making of the determination.
 (C)Deadline for Commission determinationThe Commission shall make a determination based upon a review conducted under subparagraph (B) not later than 90 days after the date on which the Commission receives the appeal of the determination under subparagraph (A).
 (D)Bases for setting aside Postal Service determinationsIn making a determination under subparagraph (C), the Commission shall set aside any determination, finding, or conclusion of the Postal Service that the Commission determines—
 (i)is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law; (ii)is without observance of the procedures required under this subsection or any other applicable law; or
 (iii)is unsupported by substantial evidence on the record. (E)Option to affirm or remandThe Commission—
 (i)may affirm a determination of the Postal Service appealed under this paragraph or order that the entire matter be returned for further consideration; and
 (ii)may not modify the determination of the Postal Service. (F)Temporary suspensionThe Commission may suspend the effectiveness of a determination of the Postal Service appealed under this paragraph until the final disposition of the appeal.
 (G)Applicability of other lawsThe provisions of section 556, section 557, and chapter 7 of title 5 shall not apply to any review carried out by the Commission under this paragraph.
 (H)Date of receipt of appealFor purposes of subparagraph (A), any appeal received by the Commission shall— (i)if sent to the Commission through the mails, be considered to have been received on the date of the Postal Service postmark on the envelope or other cover in which the appeal is mailed; or
 (ii)if otherwise lawfully delivered to the Commission, be considered to have been received on the date determined based on any appropriate documentation or other indicia (as determined under regulations of the Commission)..
				(b)Maintenance of delivery service standards
				(1)Reinstatement of overnight service standards
 (A)DefinitionIn this paragraph, the term market-dominant product means a product subject to subchapter I of chapter 36 of title 39, United States Code. (B)Standards for market-dominant productsThe Postal Service shall apply the service standards for market-dominant products under part 121 of title 39, Code of Federal Regulations, that were in effect on July 1, 2012.
					(2)Commission study and report
 (A)StudyThe Commission shall conduct a study that assesses— (i)how the Postal Service measures delivery times for the purpose of determining whether service standards have been met; and
 (ii)whether the method used by the Postal Service to measure delivery times reflects the total period of time beginning when a mailed item is transferred from a postal customer and ending when the mailed item arrives at its final destination.
						(B)Report
 (i)In generalNot later than 1 year after the date of enactment of this Act, and after conducting the hearing under clause (ii), the Commission shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the findings of the study conducted under subparagraph (A) that includes recommendations as to whether the Postal Service should use additional or improved methods to—
 (I)measure the actual delivery times experienced by postal customers; and (II)assess compliance with the service standards promulgated under section 3691 of title 39, United States Code.
 (ii)HearingBefore the Commission submits the report under clause (i), the Commission shall— (I)conduct a hearing on the record under sections 556 and 557 of title 5, United States Code, to provide the Postal Service, users of the mail, and an officer of the Commission required to represent the interests of the general public the opportunity to present views on the proposed report; and
 (II)revise the report as the Commission determines appropriate to incorporate the views presented at the hearing conducted under subclause (I).
 (C)ConsultationIn conducting the study under subparagraph (A), the Commission shall consult with the Inspector General of the Postal Service.
 4.Preservation of 6-day deliverySection 403 of title 39, United States Code, is amended by adding at the end the following:  (d)The Postal Service shall provide 6-day delivery and rural delivery of mail at not less than the level required under the second proviso under the heading Payment to the Postal Service Fund under the heading United States Postal Service under title V of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2373) (commonly referred to as the 1983 level)..
 5.Protection of rural post officesSection 404(d) of title 39, United States Code, is amended— (1)by striking (6) For purposes of paragraph (5) and inserting the following:
				
 (8)Date of receipt of appealsFor purposes of paragraph (7); (2)by striking (5) A determination and inserting the following:
				
 (7)AppealsA determination; (3)by striking (d)(1) The Postal Service and all that follows through the end of paragraph (4) and inserting the following:
				
					(d)Discontinuance of post offices
 (1)DefinitionsIn this subsection— (A)the term discontinuance has the meaning given the term in section 241.3 of title 39, Code of Federal Regulations, as in effect on November 1, 2013;
 (B)the term local government means— (i)a county, municipality, city, town, township, local public authority, special district, intrastate district, council of government, or regional or interstate government entity;
 (ii)an agency or instrumentality of an entity described in clause (i); or (iii)a rural community, an unincorporated town or village, or an instrumentality of a rural community or an unincorporated town or village;
 (C)the term post office means a post office, post office branch, post office classified station, or other facility that is operated by the Postal Service, the primary function of which is to provide retail postal services; and
 (D)the term rural post office means a post office that is— (i)in a rural area, as defined by the Census Bureau; and
 (ii)within the K or L cost ascertainment grouping, as classified by the Postal Service. (2)Preliminary considerationsThe Postal Service, prior to making a determination under subsection (a)(3) of this section as to the necessity for the discontinuance of any post office, and, with respect to a determination to discontinue a rural post office, prior to making the determinations required under paragraph (5), shall—
 (A)consider whether— (i)to discontinue the post office and combine it with another post office located within a reasonable distance;
 (ii)instead of discontinuing the post office— (I)to reduce the number of hours a day that the post office operates; or
 (II)to continue operating the post office for the same number of hours a day; (iii)to procure a contract providing full, or less than full, retail postal services in the community served by the post office; or
 (iv)to provide postal services to the community served by the post office— (I)through a letter carrier or by Alternate Means of Transportation delivery contract;
 (II)by colocating postal services at a commercial or government entity; or (III)by implementing an alternative proposal made by a local government under subparagraph (B)(iii);
 (B)provide— (i)relevant information on financial costs associated with the operations of the post office to postal customers and local governments served by the post office;
 (ii)postal customers served by the post office an opportunity to present their views, which may be by nonbinding survey conducted by mail; and
 (iii)local governments served by the post office an opportunity to present alternative proposals for providing postal services to the community; and
 (C)if the Postal Service determines to discontinue the post office, provide adequate public notice of its intention to discontinue the post office at least 60 days prior to the proposed date of the discontinuance to persons and local governments served by the post office.
 (3)ConsiderationsThe Postal Service, in making a determination whether or not to discontinue a post office— (A)shall consider—
 (i)the effect of the discontinuance on the community served by the post office; (ii)the effect of the discontinuance on businesses, including small businesses, in the area;
 (iii)the effect of the discontinuance on employees of the Postal Service employed at the post office; (iv)whether the discontinuance would have a significant adverse effect on regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining;
 (v)the extent to which the community served by the post office lacks access to Internet, broadband, or cellular telephone service;
 (vi)the extent to which postal customers served by the post office would continue after the discontinuance to receive substantially similar access to essential items, such as prescription drugs and time-sensitive communications;
 (vii)the proximity and accessibility of other post offices; (viii)whether substantial economic savings to the Postal Service would result from the discontinuance; and
 (ix)any other factors that the Postal Service determines are necessary; and (B)may not consider compliance with any provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
							(4)Written determination and findings
 (A)In generalAny determination of the Postal Service to discontinue a post office shall— (i)be in writing;
 (ii)include the findings of the Postal Service with respect to the considerations required to be made under paragraph (3); and
 (iii)with respect to a determination to discontinue a rural post office, include a summary of the determinations required under paragraph (5).
 (B)Availability of findingsThe Postal Service shall make available, to persons served by a post office that the Postal Service determines to discontinue, any determination and findings under subparagraph (A) with respect to that post office.
 (C)Notice before discontinuanceThe Postal Service may not take any action to discontinue a post office until 60 days after the date on which the Postal Service makes available, to persons served by the post office, the written determination and findings with respect to the post office as required under subparagraph (B).
							(5)Rural post offices
 (A)Moratorium on discontinuance of rural post officesThe Postal Service may not discontinue a rural post office during the 1-year period beginning on the date of enactment of the Rural Postal Act of 2015.
 (B)Requirements for discontinuance of rural post officesThe Postal Service may not make a determination under subsection (a)(3) to discontinue a rural post office unless the Postal Service—
 (i)(I)determines that postal customers served by the post office would continue after the discontinuance to receive substantially similar access to essential items, such as prescription medications and time-sensitive communications, that are sent through the mails; or
 (II)takes action to substantially ameliorate any projected reduction in access to essential items described in subclause (I); and
 (ii)determines that— (I)there is unlikely to be substantial economic loss to the community served by the post office as a result of the discontinuance;
 (II)the area served by the post office has adequate access to broadband Internet service, as identified on the National Broadband Map of the National Telecommunications and Information Administration; and
 (III)there is a road with year-round access connecting the community to another post office that is within 10 miles from the post office proposed to be discontinued.
									(C)Study and Report
 (i)StudyThe Inspector General shall conduct a study after the discontinuance of a rural post office under this section, which shall include—
 (I)the actual cost savings resulting from the discontinuance; and (II)a comparison between the findings described in subclause (I) and the cost savings that the Postal Service predicted would result from the discontinuance.
 (ii)ReportNot later than 2 years after the date of the discontinuance of a rural post office under this section, the Inspector General shall submit a report on the findings of the study conducted under clause (i) with respect to the rural post office to—
 (I)the Postal Regulatory Commission; (II)the Board of Governors;
 (III)the Committee on Homeland Security and Governmental Affairs of the Senate; (IV)the Committee on Oversight and Government Reform of the House of Representatives;
 (V)the Member of the House of Representatives in whose district the rural post office was located; and (VI)the Senators in whose State the rural post office was located.
 (iii)SunsetThis subparagraph is repealed effective 10 years after the date of enactment of the Rural Postal Act of 2015. (6)Reductions in hours of operation (A)Moratorium on reduction of hours of operation of rural post officesThe Postal Service may not reduce the hours of operation of a rural post office during the 2-year period beginning on the date of enactment of the Rural Postal Act of 2015.
 (B)ConsiderationsThe Postal Service, prior to making a determination under paragraph (2)(A)(ii)(I) to reduce the number of hours per day that a post office operates, shall consider—
 (i)the impact of the proposed reduction in hours on local businesses; (ii)the effect of the proposed reduction in hours on the community served by the post office;
 (iii)the ability of the Postal Service to hire qualified employees to operate the post office during the reduced hours;
 (iv)the proximity and accessibility of other post offices within 15 miles of the post office, and the hours those post offices are open;
 (v)the impact of the proposed reduction in hours on the elderly and other vulnerable populations; and (vi)the impact of alternative schedules on the community served by the post office, including consideration of which schedules would most effectively mitigate any negative impacts identified under clauses (i) through (v).
 (C)FindingsIf the Postal Service determines, after considering the factors under subparagraph (B), to reduce the number of hours per day that a post office operates, the Postal Service shall make available to persons served by the post office—
 (i)a summary of the findings of the Postal Service under subparagraph (B); (ii)the hours during which the post office will be open; and
 (iii)an explanation of the change in hours referred to in clause (ii). (D)Review period after reduction in hours (i)In generalDuring the 1-year period beginning on the date on which the Postal Service implements a reduction in hours for a post office under paragraph (2)(A)(ii)(I), the community served by the post office may submit a complaint to the Inspector General if the community finds that the reduction in hours has significantly impacted the community in a negative manner.
 (ii)Sufficiency of complaintA complaint submitted by a community under clause (i) shall be sufficient if the community demonstrates that—
 (I)a majority of the members of the community oppose the reduction in hours, which may be demonstrated with a signed petition; and
 (II)the findings of the Postal Service under subparagraph (B) upon which the Postal Service based the determination to reduce the hours of the post office are no longer valid, which the community may demonstrate using evidence of—
 (aa)lobbies in disarray; (bb)long wait times in line;
 (cc)insufficient mail acceptance options; (dd)unaccommodating post office box service and window times, including any negative impact on regional businesses;
 (ee)retail units closing at times other than the posted hours; (ff)inadequate staffing;
 (gg)running out of postal supplies; (hh)unprofessional employees or an unfriendly atmosphere; and
 (ii)any other factors that the community believes are relevant. (iii)Inspector General determination (I)In generalIf the Inspector General determines that a complaint submitted under clause (i) is sufficient, in accordance with clause (ii), not later than 6 months after the date on which the Inspector General receives the complaint, the Inspector General shall analyze the validity of the complaint.
 (II)Submission to Postal ServiceIf the Inspector General, in analyzing a complaint under subclause (I), determines that the community that submitted the complaint has been disproportionately impacted by the reduction in hours, the Inspector General shall submit to the Postal Service a report that includes—
 (aa)the determination; and (bb)a recommendation on the number of additional hours of operation per day that would be sufficient for the postal customers served by the post office to have access to fair and reliable service.
 (iv)Implementation of recommendationsNot later than 1 year after the date on which the Postal Service receives a report under clause (iii)(II) relating to a post office, the Postal Service shall adjust the hours of operation of the post office in accordance with the recommendation of the Inspector General in the report.;
 (4)in paragraph (7), as so designated— (A)by striking close or consolidate and inserting discontinue;
 (B)by striking under paragraph (3) and inserting under paragraph (4); (C)by moving subparagraphs (A), (B), and (C) 2 ems to the right; and
 (D)by moving the flush text following subparagraph (C) 2 ems to the right; (5)in paragraph (8), as so designated, by moving subparagraphs (A) and (B) 2 ems to the right; and
 (6)by adding at the end the following:  (9)Minimum retail standardsThe Postal Service shall establish minimum standards for retail postal services..
			6.Protection of workforce rights
 (a)Right of appeal to Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39, United States Code, is amended to read as follows:
				
 (I)is an officer or employee of the Postal Service who—
 (aa)is not represented by a bargaining representative recognized under section 1203; and
 (bb)is in a supervisory, professional, technical, clerical, administrative, or managerial position covered by the Executive and Administrative Schedule; and.
 (b)Supervisory and other managerial organizationsSection 1004 of title 39, United States Code, is amended— (1)in subsection (a), by inserting and fringe benefits after differentials in rates of pay;
 (2)in subsection (b), in the second sentence, by inserting as provided under subsection (d) and any changes in, or termination of, pay policies and schedules and fringe benefit programs for members of the supervisors' organization as provided under subsection (e). Such pay policies and fringe benefit programs shall reflect adequate differentials in rates of pay and fringe benefits as provided under subsection (a) before the period; and
 (3)in subsection (e)(1), by inserting , or termination of, after any changes in. (c)Chief Morale Officer (1)In generalChapter 2 of title 39, United States Code, is amended by adding at the end the following:
					
						209.Chief
				Morale Officer
 (a)EstablishmentThere shall be in the Postal Service a Chief Morale Officer appointed by the Postmaster General.
 (b)QualificationsThe Chief Morale Officer shall have— (1)recognized and significant experience in such fields as human resources, leadership training, and public administration;
 (2)a documented record of innovative thinking; (3)significant experience working with employees and managers; and
 (4)experience with revitalizing and improving the morale of organizations, corporations, or communities that have experienced significant financial challenges or other challenges.
 (c)ResponsibilitiesThe Chief Morale Officer shall—
 (1)oversee the employees of the Postal Service, including managers, who work in post offices and postal facilities (as defined in section 404(f)); and
 (2)oversee and develop national initiatives that address— (A)working conditions, including—
 (i)employee morale; (ii)the physical strain of work;
 (iii)handling of overtime; (iv)consistency of workday hours;
 (v)flexibility in schedules; (vi)break schedules;
 (vii)adequate pay; (viii)the time of mail delivery;
 (ix)the safety of mail delivery; (x)work environment;
 (xi)work-life balance; (xii)leadership and management; and
 (xiii)management accountability; (B)staffing, including—
 (i)sufficient staffing; (ii)hiring strategies;
 (iii)wages; (iv)turnover rate; and
 (v)the balance between temporary and career employees; (C)communication, including—
 (i)employee feedback process; (ii)communication between employees and management; and
 (iii)protections from retribution; and (D)training, including—
 (i)sufficient training for new employees; (ii)the structure of the training program; and
 (iii)addressing frustrations of new employees. (d)Regional Morale Officers (1)AppointmentThe Chief Morale Officer shall appoint a Regional Morale Officer for each area, as that term is used in section 221.6 of title 39, Code of Federal Regulations, or any successor thereto.
 (2)ResponsibilitiesEach Regional Morale Officer shall— (A)implement the national initiatives of the Chief Morale Officer at a regional level;
 (B)hold monthly morale roundtables with employees of the Postal Service at which the employees can discuss concerns relating to working conditions, staffing, communication, and training;
 (C)conduct annual regional training sessions for employees; (D)submit biannual feedback reports to the Chief Morale Officer; and
 (E)participate in regular conference calls with other Regional Morale Officers and the Chief Morale Officer to provide feedback on how initiatives are progressing..
 (2)Deadline for initial appointmentNot later than 1 year after the date of enactment of this Act, the Postmaster General shall appoint a Chief Morale Officer under section 209 of title 39, United States Code, as added by paragraph (1).
				(3)Technical and
 conforming amendmentThe table of sections for chapter 2 of title 39, United States Code, is amended by adding at the end the following:
					209. Chief Morale
				Officer..
				7.Alternative Means of Transportation contracts
 (a)Restriction on discontinuance of Alternate Means of Transportation contractsSection 404 of title 39, United States Code, as amended by section 3, is amended by adding at the end the following:
				
					(g)Alternative Means of Transportation contracts
 (1)DefinitionIn this subsection, the term covered route means a route on which first-class mail and periodicals are transported under an Alternate Means of Transportation contract.
 (2)Requirements before changing to other means of transportationThe Postal Service, prior to making a determination under subsection (a)(1) to transport first-class mail or periodicals on a covered route using a means other than under an Alternate Means of Transportation contract, shall consider—
 (A)the effect of the change on— (i)each community served by the covered route;
 (ii)businesses, including small businesses, in the area served by the covered route; and (iii)employees of the Postal Service involved in transportation on the covered route;
 (B)whether the change is consistent with the policy of the Government, as stated in section 101(b), that the Postal Service shall provide a maximum degree of effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining;
 (C)the extent to which each community served by the covered route lacks access to Internet service;
 (D)the extent to which postal customers served by the covered route would continue after the change to receive substantially similar access to essential items and time-sensitive communications;
 (E)whether substantial economic savings to the Postal Service would result from the change;
 (F)the average daily volume of mail transported on the covered route; (G)any change in the volume of mail transported on the covered route during the preceding 12 months;
 (H)the capacity of available transportation service providers to meet the volume needs of the Postal Service on the covered route;
 (I)the ability of the Postal Service to procure and access additional transportation capacity to meet the volume needs of the Postal Service on the covered route;
 (J)the impact of the change on postal facilities (as that term is defined in subsection (f)) that use the covered route;
 (K)the ability of postal facilities described in subparagraph (J) to continue to provide service that complies with applicable service standards after the change; and
 (L)any other factors that the Postal Service determines are necessary.
 (3)DeterminationsAny determination of the Postal Service to transport first-class mail or periodicals on a covered route using a means other than under an Alternate Means of Transportation contract shall—
 (A)be in writing; (B)include the findings of the Postal Service with respect to the considerations required to be made under paragraph (2); and
 (C)be made available by public notice to persons served by the covered route.
 (4)Advance notice of determinationsThe Postal Service shall take no action to transport first-class mail or periodicals on a covered route using a means other than under an Alternate Means of Transportation contract until 60 days after the date on which the Postal Service makes available to persons served by the covered route a written determination under paragraph (3)..
 (b)ReportNot later than 2 years after the date of enactment of this Act, the Postal Service shall submit to Congress a report on potential cost savings resulting from any decision made during the 2-year period beginning on the date of enactment of this Act—
 (1)to transport first-class mail or periodicals on a covered route (as defined in section 404(g)(1) of title 39, United States Code, as added by this section) using a means other than under an Alternate Means of Transportation contract; or
 (2)to discontinue a post office. 8.Rural Postal Service Advisory Commission (a)Establishment (1)In generalThere is established in the executive branch a Rural Postal Service Advisory Commission (referred to in this section as the Advisory Commission).
 (2)IndependenceThe Advisory Commission shall not be subject to the supervision of the Board of Governors of the Postal Service (referred to in this section as the Board of Governors), the Postmaster General, or any other officer or employee of the Postal Service.
 (b)PurposeThe purpose of the Advisory Commission is to—
 (1)provide strategic guidance to the President, Congress, the Board of Governors, and the Postmaster General on enhancing and protecting the provision of postal services to rural areas of the United States (referred to in this section as rural postal services); and
 (2)foster innovative thinking to address the challenges facing the Postal Service in enhancing and protecting rural postal services.
				(c)Membership
 (1)CompositionThe Advisory Commission shall be composed of 7 members, of whom—
 (A)3 members shall be appointed by the President, who shall designate 1 member appointed under this subparagraph to serve as Chairperson of the Advisory Commission; and
 (B)1 member shall be appointed by each of—
 (i)the majority leader of the Senate;
 (ii)the minority leader of the Senate;
 (iii)the Speaker of the House of Representatives; and
 (iv)the minority leader of the House of Representatives.
 (2)QualificationsMembers of the Advisory Commission shall have—
 (A)recognized and significant experience in such fields as business, technology, and public administration;
 (B)a documented record of innovative thinking;
 (C)familiarity with new and emerging technologies;
 (D)experience with rural areas of the United States; and
 (E)experience with revitalizing and improving the morale of organizations, corporations, or communities that have experienced significant financial challenges or other challenges.
					(3)Incompatible
 officesAn individual who is appointed to the Advisory Commission may not serve as an elected official or an officer or employee of the Federal Government while serving as a member of the Advisory Commission, except in the capacity of that individual as a member of the Advisory Commission.
				(4)Deadline for
 appointmentEach member of the Advisory Commission shall be appointed not later than 60 days after the date of enactment of this Act.
				(5)Meetings;
			 quorum; vacancies
 (A)MeetingsThe Advisory Commission shall meet at the call of the Chairperson or a majority of the members of the Advisory Commission.
 (B)QuorumFour members of the Advisory Commission shall constitute a quorum.
 (C)VacanciesAny vacancy in the Advisory Commission shall not affect the powers of the Advisory Commission, but shall be filled as soon as practicable in the same manner in which the original appointment was made.
					(d)Duties and
			 powers
 (1)DutiesThe Advisory Commission shall—
 (A)study matters that the Advisory Commission determines are necessary and appropriate to improve and protect rural postal services and develop a strategic blueprint to improve and protect rural postal services, including—
 (i)the financial, operational, and structural condition of the Postal Service;
 (ii)alternative strategies and business models that the Postal Service could adopt that would improve and protect rural postal services;
 (iii)opportunities for additional postal and nonpostal services that the Postal Service could offer that would assist the mission of the Postal Service in rural areas of the United States;
 (iv)the comparative postal practices of other countries in rural areas, including innovative products and services that postal services in other countries have offered;
 (v)the governance and organizational and management structures of the Postal Service;
 (vi)efforts by the Postal Service to recruit and retain a workforce in rural areas that is capable of meeting the strategic needs of the Postal Service regarding innovation, nationwide service standards, and nationwide delivery schedules;
 (vii)the morale of the workforce of the Postal Service, including strategies to improve the morale of the workforce, with a focus on the workforce that serves rural areas; and
 (viii)technology that could enhance and protect rural postal services; and (B)submit the report required under subsection (h).
 (2)HearingsThe Advisory Commission may hold such hearings, take such testimony, and receive such evidence as is necessary to carry out this section.
				(3)Access to
 informationThe Advisory Commission may secure directly from the Postal Service, the Board of Governors, the Postal Regulatory Commission, and any other Federal department or agency such information as the Advisory Commission considers necessary to carry out this section. Upon request of the Chairperson of the Advisory Commission, the head of the department or agency shall furnish the information described in the preceding sentence to the Advisory Commission.
 (e)Applicability of lawsThe Federal Advisory Committee Act (5 U.S.C. App.) and section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974) shall apply to the Advisory Commission.
			(f)Assistance from Federal agencies
 (1)Postal ServiceThe Postmaster General shall provide to the Advisory Commission administrative support and other services for the performance of the functions of the Advisory Commission.
 (2)Other departments and agenciesAn agency of the Federal Government may provide to the Advisory Committee such services, funds, facilities, staff, and other support services that the agency determines to be advisable or is otherwise authorized under law.
				(g)Personnel
			 matters
				(1)Advisory
			 Commission members
					(A)Compensation of
 membersEach member of the Advisory Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Advisory Commission.
					(B)Travel
 expensesEach member of the Advisory Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at the rate authorized for employees serving intermittently in the Government service under section 5703 of title 5, United States Code, while away from home or regular place of business in the performance of services for the Advisory Commission.
					(2)Staff
					(A)Appointment and
 compensationThe Chairperson, in accordance with rules agreed upon by the Advisory Commission, shall appoint and fix the compensation of an executive director and such other personnel as may be necessary to enable the Advisory Commission to carry out the functions of the Advisory Commission, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification of positions and General Schedule pay rates, except that a rate of pay fixed under this subparagraph may not exceed the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (B)DetaileesAny Federal employee, including an employee of the Postal Service, may be detailed to the Advisory Commission without reimbursement, and such detail shall be without interruption or loss of the civil service rights, status, or privilege of the employee.
					(h)Strategic
			 blueprint for rural postal services
				(1)In
 generalNot later than 9 months after the date of enactment of this Act, the Advisory Commission shall submit a report that contains a strategic blueprint for rural postal services to—
 (A)the President;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Committee on Oversight and Government Reform of the House of Representatives;
 (D)the Board of Governors; and
 (E)the Postmaster General.
 (2)ContentsThe strategic blueprint contained in the report submitted under paragraph (1) shall include—
 (A)an assessment of the effectiveness of the business model of the Postal Service for protecting rural postal services as of the date on which the report is submitted;
 (B)an assessment of potential future business models for the Postal Service and the impact of those business models on rural postal services, including an evaluation of the impact of—
 (i)reductions of service on revenue; and (ii)additional opportunities for growth and revenue;
 (C)a strategy for addressing challenges and costs in protecting rural postal services;
 (D)identification of opportunities for new and innovative products and services that would help protect and enhance rural postal services;
 (E)an enumeration of steps that the Postal Service needs to take to ensure that, 20 years after the date of enactment of this Act, the Postal Service can continue to offer postal services in rural areas;
 (F)a strategy for ensuring that the Postal Service has a sufficient workforce to comply with service standards for, and meet the needs of postal customers in, rural areas; and
 (G)recommendations for any legislative changes necessary to implement the strategic blueprint described in this paragraph.
					(i)Termination of
 the CommissionThe Advisory Commission shall terminate on the earlier of— (1)the date that is 60 days after the date on which the Advisory Commission submits the report on the strategic blueprint for rural postal services under subsection (h); or
 (2)the date that is 1 year after the date of enactment of this Act. (j)Authorization of appropriationsThere are authorized to be appropriated out of the Postal Service Fund a total of not more than $3,000,000 for fiscal years 2015 and 2016.
			9.Equipping delivery vehicles for rural areas
 (a)Sense of CongressIt is the sense of Congress that— (1)while it may be too late for the Postal Service to consider rural mail delivery as part of its Next Generation Delivery Vehicles (commonly known as NGDV) initiative, the Postal Service should consider options for a rural delivery truck prototype in the future, as rural letter carriers currently must use their own vehicles due to the unique terrain challenges across the United States; and
 (2)the Postal Service should consider the feasibility of equipping delivery vehicles that can not only handle the challenges described in paragraph (1), but can also handle severe weather conditions.
 (b)GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)study the feasibility of the Postal Service designing mail delivery vehicles that are equipped for rural areas; and
 (2)submit to Congress a report on the findings of the study conducted under paragraph (1). 10.Wi-Fi in rural post offices (a)Sense of CongressIt is the sense of Congress that—
 (1)because post offices still serve as a central point in many rural communities where people congregate and connect with the rest of the world, the Postal Service should consider providing wireless broadband Internet access service at all rural post offices as a method of incentivizing individuals to use their community post office as much as possible; and
 (2)because of the challenges that implementing wireless broadband Internet access service at all rural post offices would pose, the Postal Service should first consider implementing a pilot program under which the Postal Service would provide wireless broadband Internet access service at 4 rural post offices in diverse areas of the United States for a 2-year period in order to determine whether the addition of such service in those post offices has an impact on the amount of business or revenue generated by each post office.
 (b)GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)study the feasibility of the Postal Service providing wireless broadband Internet access service at all rural post offices; and
 (2)submit to Congress a report on the findings of the study conducted under paragraph (1). 11.Protection of door and curbside delivery (a)DefinitionsIn this section—
 (1)the term centralized delivery means a primary mode of mail delivery whereby mail is delivered to a group or cluster of mail receptacles at a single location;
 (2)the term curbside delivery means a primary mode of mail delivery whereby mail is delivered to a mail receptacle that is situated at the edge of a public sidewalk abutting a road or curb, at a road, or at a curb;
 (3)the term delivery point means a mailbox or other receptacle to which mail is delivered;
 (4)the term door delivery— (A)means a primary mode of mail delivery whereby mail is—
 (i)delivered to a mail receptacle at or near a postal customer’s door; or
 (ii)hand-delivered to a postal customer; and
 (B)does not include curbside or centralized delivery; and
 (5)the term primary mode of mail delivery means the typical method by which the Postal Service delivers mail to the delivery point of a postal customer.
 (b)Sense of CongressIt is the sense of Congress that the Postal Service should not convert existing residential or business addresses to centralized delivery from door delivery or curbside delivery.
			
